DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
	The amendment filed 5/7/19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 10/17/17 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “The entire contents of these applications are hereby incorporated herein by reference”).
Applicant is required to cancel the new matter in the reply to this Office Action.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the atomization surface" in lines 5 and 16, “the hollow chamber” in lines 20 and 22, and “the inner wall” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the hollow chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the side wall" in lines 11 and 16 and “the bottom” in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the side wall" in lines 11 and 16 and “the bottom” in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the side wall" in lines 11 and 16 and “the bottom” in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the inner surface of the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the connection electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 17, and 19-23 are rejected by dependence.
Claims 11, 12, 14-16, and 18 refer a “hollow chamber”, “side wall”, and “bottom” of the atomization cotton. It is unclear what portions of the atomization cotton are being referred to since the claims do not define the atomization cotton as having any particular shape. For purposes of examination, the atomization cotton will be interpreted as being tubular or cup shaped (as shown in Figure 2), the interior of which is the “hollow chamber” which is defined by side walls. The bottom of the atomization cotton will be interpreted as being at a distal end.


Allowable Subject Matter
Claims 11-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Li et al. (US 2017/0079332).
Li et al. discloses an atomizer 100 comprising a mouthpiece 11 (suction nozzle assembly), a housing 12 (atomizer body), a ventilation part 13, a heating assembly 14, a holder 15, and an atomizing cover 16 ([0017]; Figures 1-5). The atomizing cover 16 is substantially cylindrical, and the atomizing cover 16 and the holder 15 cooperatively form an atomizing chamber 19. The holder 15 defines a first air inlet 152, and the 
Li et al. does not disclose or suggest an air duct arranged in the ventilation part 13 (accommodating chamber) with a first gap reserved between the outer wall of the air duct and the inner wall of ventilation part 13 (accommodating chamber), where the first gap communicates with the air inlet 152 to form a first air inflow passage. Li et al. also does not disclose an air duct wherein the lower part of the air duct is inserted into a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747